In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-19-00239-CR
                                       No. 07-19-00240-CR
                                   ________________________


                                  IN RE DALLAS JAMES MOORE



                        Original Proceeding Arising Out Of Proceedings
                     Before the 320th District Court Of Potter County, Texas
         Trial Court Nos. 72,940-D & 72,941-D; Honorable Pamela C. Sirmon, Presiding


                                               July 3, 2019

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Dallas James Moore, proceeding pro se, has filed a document entitled

“Affidavit/Declaration” by which he seeks a pretrial release from incarceration and claims

that his right to a speedy trial in trial court cause numbers 72,940-D and 72,941-D has

been violated.1 Although inartfully drafted, we construe his filing as a pretrial application



       1 Attached to his document is a copy of a transcript from a hearing held on April 28, 2017, on his

then-court-appointed counsel’s motion to withdraw based on Mr. Moore’s communication with the State Bar
of Texas. At the conclusion of the hearing, the trial court continued appointed counsel’s representation of
Mr. Moore.
for a writ of habeas corpus. He contends he is being illegally detained in the Potter County

Detention Center and that he should have been released on personal recognizance

bonds in the pending cases.


       APPLICABLE LAW

       Intermediate appellate courts have authority to issue writs of habeas corpus to

persons restrained in the courts’ respective districts by virtue of a court order in a civil

case. TEX. GOV’T CODE ANN. § 22.221(d) (West Supp. 2018). Intermediate appellate

courts do not have original habeas corpus jurisdiction in criminal law matters. See

Watson v. State, 96 S.W.3d 497, 500 (Tex. App—Amarillo 2002, pet. ref’d). Instead,

habeas corpus jurisdiction in criminal proceedings rests with the Texas Court of Criminal

Appeals, the district courts, and the county courts. TEX. CODE CRIM. PROC. ANN. art. 11.05

(West 2015).


       CONCLUSION

       Mr. Moore’s allegation that he is being illegally detained arises from criminal

proceedings. Consequently, we dismiss his application for a pretrial writ of habeas corpus

for want of jurisdiction.


                                                        Per Curiam


Do not publish.




                                             2